


Exhibit 10.2


SECOND AMENDMENT TO TERM LOAN AGREEMENT


THIS SECOND    AMENDMENT    TO    TERM    LOAN    AGREEMENT    (this
“Amendment”), effective as of May 21, 2013, by and among FURNITURE BRANDS
INTERNATIONAL,    INC.,    a    Delaware    corporation    (the    “Company”),    BROYHILL
FURNITURE INDUSTRIES, INC., a North Carolina corporation (“Broyhill Furniture”),
HDM FURNITURE INDUSTRIES, INC., a Delaware corporation (“HDM Furniture”), LANE
FURNITURE INDUSTRIES, INC., a Mississippi corporation (“Lane Furniture”),
MAITLAND- SMITH FURNITURE INDUSTRIES, INC., a Delaware corporation (“Maitland
Furniture”), THOMASVILLE FURNITURE INDUSTRIES, INC., a Delaware corporation
(“Thomasville Furniture”; together with the Company, Broyhill Furniture, HDM
Furniture, Lane Furniture, Maitland Furniture and Thomasville Furniture are
sometimes referred to herein collectively as “Borrowers” and individually as a
“Borrower”), the other Credit Parties party hereto, NEXBANK SSB, as
administrative agent and collateral agent for the Term Lenders (in such
capacities, “Agent”), and the other Term Lenders party hereto.


W I T N E S S E T H:


WHEREAS, Borrowers, the other Credit Parties signatory thereto, the lenders
party thereto from time to time (the “Term Lenders”), the other agents party
thereto and Agent are parties to that certain Term Loan Agreement, dated as of
September 25, 2012 (as amended by that certain First Amendment to Term Loan and
Consent, dated as of February 6, 2013, among the Borrowers, the other Credit
Parties party thereto and the Agent, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and


WHEREAS, Borrowers and the other Credit Parties have requested that the Term
Lenders amend certain terms of the Credit Agreement; and


WHEREAS, Agent and the Term Lenders have agreed to the requested amendment on
the terms and subject to the conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree that all
capitalized terms not otherwise defined herein (including the recitals and
preamble hereof) shall have the respective meanings ascribed to such terms in
the Credit Agreement, after giving effect to this Amendment, and further agree
as follows:


1.    Amendments to the Credit Agreement.


(a)    Section 1.6(b)(B) of the Credit Agreement, “Asset Dispositions; Events of
Loss”, is hereby amended and modified by inserting the following immediately
before clause (v) therein: “(u) any Net Proceeds received by the Borrowers in
respect of the Notes during any Fiscal Quarter shall not be required to be
delivered to the Agent promptly upon receipt and shall instead be held by the
Borrowers and delivered to the Agent as a prepayment of the Term Loan on the
last Business Day of the Fiscal Quarter during which such Net Proceeds were
received by the Borrowers”.


(b)    Section 4.3 of the Credit Agreement, “Notices”, is hereby amended and
modified by (i) deleting the word “and” from the end of Section 4.3(l), (ii)
deleting the period




--------------------------------------------------------------------------------






from the end of Section 4.3(m), (iii) inserting “; and” at the end of Section
4.3(m) and (iv) inserting the following new subsection (n) immediately following
Section 4.3(m):


“(n)    notice of cancellation of any insurance policy received from a lender
under any insurance premium financing arrangements.”


(c)    Section 5.1 of the Credit Agreement, “Limitation on Liens”, is hereby
amended and modified by (i) deleting “and” from the end of Section 5.1(m), (ii)
inserting “and” at the end of Section 5.1(n) and (iii) inserting the following
new subsection (o) immediately following Section 5.1(n):


“(o) Liens securing insurance premium financing arrangements in the Ordinary
Course of Business and permitted by Section 5.5(l), provided that such Liens are
limited to (i) the applicable unearned insurance premiums under the insurance
policy related to such insurance premium financing arrangement and (ii) all
money that is or may be due to a Credit Party or any of their Subsidiaries
because of a loss under any such policy that reduces the unearned premiums
(subject to the interest of any applicable mortgagee or loss payee).”


(d)    Section 5.5 of the Credit Agreement, “Limitation on Indebtedness”, is
hereby amended and modified by (i) deleting “and” from the end of Section
5.5(j), (ii) replacing the “.” at the end of Section 5.5(k) with “; and” and
(iii) inserting the following new subsection
(l) immediately following Section 5.5(k):


“(l) Indebtedness consisting of the financing of insurance premiums in respect
of director and officer, crime and fiduciary insurance policies financed in the
Ordinary Course of Business.”


2.    No Other Consents or Amendments. Except as otherwise expressed herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Agent and the Term Lenders under the
Credit Agreement or any of the other Loan Documents, nor constitute a waiver of
any provision of the Credit Agreement or any of the other Loan Documents. Except
for the amendments set forth above, the text of the Credit Agreement and all
other Loan Documents shall remain unchanged and in full force and effect and
each Credit Party hereby ratifies and confirms its obligations thereunder. This
Amendment shall not constitute a modification of the Credit Agreement or any
other Loan Document or a course of dealing between Borrowers and the other
Credit Parties, on the one hand, and the Term Lenders, on the other hand, at
variance with the Credit Agreement or any other Loan Document such as to require
further notice by the Term Lenders to Borrowers or such Credit Parties to
require strict compliance with the terms of the Credit Agreement and the other
Loan Documents in the future, except as expressly set forth herein. Each
Borrower and each other Credit Party acknowledges and expressly agrees that the
Term Lenders reserve the right to, and do in fact, require strict compliance
with all terms and provisions of the Credit Agreement and the other Loan
Documents. Neither any Borrower nor any other Credit Party has knowledge of any
challenge to the Term Lenders' claims arising under the Loan Documents or the
effectiveness of the Loan Documents.
3.    Conditions Precedent to Effectiveness. This Amendment shall be effective
as of the date first written above upon satisfaction of the following:


(a)    Agent's receipt of a counterpart hereof duly executed by Borrowers,
Credit




--------------------------------------------------------------------------------




Parties and the Required Lenders;






exist; and
(b)
after giving effect to this Amendment, no Default or Event of Default shall



(c)    the representations and warranties of Borrowers and other Credit Parties
contained in this Amendment shall be true and accurate in all respects (or, with
respect to any representation or warranty that is not otherwise qualified as to
materiality, in all material respects).


4.    Representations and Warranties of Borrowers and Other Credit
Parties.    The Credit Parties executing this Amendment, jointly and severally,
make the following representations and warranties to Agent and each Term Lender
with respect to all Credit Parties, each and all of which shall survive the
execution and delivery of this Amendment:


(a)    this Amendment has been executed and delivered by duly authorized
representatives of each Credit Party, and the Credit Agreement, as modified and
amended by this Amendment, constitutes a legal, valid and binding obligation of
each Credit Party, and is enforceable against each Credit Party in accordance
with its terms;


(b)    after giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing; and


(c)    all of the representations and warranties of each Credit Party contained
in the Credit Agreement continue to be true and correct in all material respects
as of the date hereof as though made on and as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
or except for changes therein expressly permitted or expressly contemplated by
the Credit Agreement, as amended hereby.


5.    Effect on the Credit Agreement and other Loan Documents.    Except as
specifically provided herein, the Credit Agreement and the other Loan Documents
shall remain in full force and effect, and are hereby ratified, reaffirmed and
confirmed. This Amendment shall be deemed to be a Loan Document for all
purposes.


6.    Costs and Expenses.    Each Borrower, jointly and severally, agrees to pay
on demand all fees, costs and expenses incurred in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees, costs and
expenses of counsel for Agent with respect thereto and with respect to advising
Agent as to its rights and responsibilities hereunder and thereunder.


7.    Counterparts.    This Amendment may be executed in any number of separate
counterparts and by the different parties hereto on separate counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
deemed to constitute one and the same instrument. In proving this Amendment in
any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against
whom such enforcement is sought. Any signatures delivered by a party by
facsimile or other electronic transmission shall be deemed an original signature
hereto.






--------------------------------------------------------------------------------




8.    Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Amendment, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).


[The remainder of the page is intentionally blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed under seal by their duly authorized officers, as of the day and
year first written above.
BORROWERS:
FURNITURE BRANDS INTERNATIONAL, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
BROYHILL FURNITURE INDUSTRIES, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
HDM FURNITURE INDUSTRIES, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
LANE FURNITURE INDUSTRIES, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer




--------------------------------------------------------------------------------




MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
THOMASVILLE FURNITURE INDUSTRIES, INC.
By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer






--------------------------------------------------------------------------------




The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
CREDIT PARTIES:
ACTION TRANSPORT, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
BROYHILL HOME FURNISHINGS, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
BROYHILL RETAIL, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
FURNITURE BRANDS RESOURCE COMPANY, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer




--------------------------------------------------------------------------------




FURNITURE BRANDS HOLDINGS, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
FURNITURE BRANDS OPERATIONS, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
HDM RETAIL, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
LANE HOME FURNISHINGS RETAIL, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
FURNITURE BRANDS HOLDINGS, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer




--------------------------------------------------------------------------------




THOMASVILLE HOME FURNISHINGS, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer
THOMASVILLE RETAIL, INC.


By:        /s/Vance C. Johnston                    
Name:     Vance C. Johnston
Title:     SVP & Chief Financial Officer




--------------------------------------------------------------------------------




AGENT AND LENDERS:
NEXBANK SSB, as Agent
By:         /s/ Jeff Scott                    
Name:         Jeff Scott
Title:         Vice President




--------------------------------------------------------------------------------




OCM FURN HOLDINGS, L.P.,
as Term Lender


By:         Oaktree Fund GP, LLC
Its:         General Partner


By:         Oaktree Fund GP, I, L.P.
Its:         Managing Member


By:         /s/ David Tanner
Name:         David Tanner
Title:        Authorized Signatory
By:         /s/ Kaj Vazales
Name:         Kaj Vazales
Title:        Authorized Signatory










